Wyly, J.
The indictment, charging defendant with the crime of embezzlement, was quashed, on motion to that effect, as being barred by *93prescription. Thereupon the State, by the District Attorney, took an appeal.
Defendant moves to dismiss this appeal because this court is without jurisdiction ratíme materias.
The Supreme Court has jurisdiction in questions of law only in criminal eases, “ whenever the punishment of death, or imprisonment at hard labor, or a fine exceeding three hundred dollars, is actually imposed.’'' Constitution, article 74.
The case at bar is a criminal ease where no punishment whatever has. actually been imposed. The motion must prevail. See 22 An. 564.
It is therefore ordered that the appeal herein be dismissed at appellant’s costs.